DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2020 has been entered.
 
Prosecution History
The Applicant has amended claims 1-2, 13-17, and 24.  Claims 10 and 23 are canceled.  Claims 1-9, 11-22, and 24-25 are pending and have been allowed for the reasons set forth below. 

Allowable Subject Matter
Claims 1-9, 11-22, and 24-25 are allowed.


Reply to Remarks and Reasons for Allowance
Applicant’s remarks have been fully considered and are addressed as follows:
a. Drawings.  Applicant’s replacement sheet overcomes the drawing objection.  The objection is hereby withdrawn.
b. 35 U.S.C. § 112(d) Rejection.  Applicant’s amendment to claim 24 overcomes the rejection of claim 24 as being in improper dependent form.  The rejection is hereby withdrawn.
c. 35 U.S.C. § 103 Rejections.  Applicant’s amendments to independent claims 1, 13, and 14 overcomes the rejection of those claims as being unpatentable under 35 U.S.C. § 103.  The rejections are hereby withdrawn and the claims deemed allowable.

Reasons for Allowance
Claims 1-9, 11-22, and 24-25 are allowable over the prior art of record.  The closest prior art of record is 
Kim US 2019/0031230 A1 (“Kim”); 
Lee et al. 2011/0098890 A1 (“Lee ‘890”);
Lee et al. 2017/0029021 A1 (“Lee ‘021”);
Limpibunterng et al. US 2007/0107979 A1 (“Limpibunterng”);
Schaper et al. DE 102012002771 (“Schaper”);
Urhahane US 2013/0317699 (“Urhahane”);
Yamasaki et al. US 2018/0154936 (“Yamasaki”).a
	Yamamoto et al. US 6,219,603 B1 (“Yamamoto”).
	Kim teaches a vibration reduction apparatus and method for a motor vehicle that includes a natural vibration frequency detection unit that detects a natural vibration frequency from a motor current by variably controlling a bandwidth according to a steering condition; a damping compensation unit, and a compensation output unit.

	Lee ‘021 teaches determining a resonant frequency of oscillation of the steering system from the measured data, and comparing the resonant frequency to a known steering system natural frequency to make a hands-on/off determination.
	Limpibunterng teaches steering vibration rejection control when a driver takes his/her hands off the steering wheel so as to allow for the steering wheel to return to the neutral position.  
Schaper teaches a system/method of compensating inertia and frictional forces in an electromechanical steering assistance system.
Urhahane teaches a method for detecting a driver’s contact or lack of contact with a vehicle steering wheel i.e., hands-on hands-off steering wheel detection.
	Yamasaki discloses a method and apparatus capable of rapidly releasing an automatic steering mode and switching to a manual steering mode in which steering is performed by a driver when there is a steering input from a driver in a steering wheel.
	Yamamoto teaches hands-off steering wheel vibration control.

As per Claim 1, the closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest: 
ascertaining, in response to ascertaining that the steering wheel arrangement is not being acted on by a driver, a natural frequency and/or a moment of inertia of the steering wheel arrangement based on a response of the steering wheel arrangement to the electromotive steering intervention; and 
operating the transportation vehicle by adapting a control parameter of a steering position control operation applied to the steering system based on the ascertained natural frequency and/or the ascertained moment of inertia of the steering wheel arrangement, wherein the adapted control parameter is defined to prevent vibration of the steering wheel arrangement.

As per Claims 2-9, 11, and 12.  These claims depend from claim 1 and are therefore allowable.

As per Claim 13.  Claim 13 a system claim includes limitations analogous to claim 1 a method claim.  For the reasons give above with respect to claim 1, claim 13 is also allowable.

As per Claim 14.  Claim 14 an apparatus claim includes limitations analogous to claim 1 a method claim.  For the reasons give above with respect to claim 1, claim 14 is also allowable.

As per Claims 15-22, 24, and 25.  These claims depend from claim 14 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P MAHNE/            Primary Examiner, Art Unit 3668